Citation Nr: 1144796	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-31 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date, prior to September 5, 2007, for grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Phoenix, Arizona. 

The Veteran requested a hearing before the Board, seated at the RO, but withdrew his request in a November 2011 letter, received by VA after certification of the Veteran's appeal to the Board, but prior to the scheduled Board personal hearing.  In the November 2011 letter, the Veteran reported his latest symptomatology, to include difficulty with memory, anger, depression, panic attacks, sleep impairment, and difficulty in social and work relationships.  As this letter contains information that is cumulative of evidence already included in the claims file, it is not additional relevant evidence, so a waiver of the Veteran's right to have the letter reviewed by the Agency of Original Jurisdiction (AOJ) is not necessary and a remand to the AOJ is not in order.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2011)


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; panic attacks; difficulty in understanding complex commands; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  For the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships

3.  The Veteran filed an original claim for service connection for PTSD on September 5, 2007.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, for the entire initial rating period under appeal, the criteria for an initial rating of 50 percent, but no greater than 50 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an earlier effective date, prior to September 5, 2007, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.160(b), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the Veteran's appeal for an earlier effective date for service connection for PTSD, the undisputed evidence shows that the Veteran did not file an original claim for service connection for PTSD prior to September 5, 2007.  See 38 C.F.R. § 3.400(b)(2)(i) (indicating that the effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later).  In cases such as this, where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In such cases, where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, review of VA's duty to notify and assist is not necessary because the claim cannot be substantiated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Regarding the Veteran's appeal for a higher initial rating for PTSD, because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (the CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  Nevertheless, in this case, the RO provided VCAA notice in an November 2007 letter that included information about disability ratings and effective dates.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the appeal.  In January 2008, the RO provided the Veteran with a VA PTSD examination to determine the severity of the service-connected PTSD.  As the January 2008 VA PTSD examination report was written after an interview with the Veteran, a review of the claims file, a mental evaluation, and contains findings regarding the severity of the Veteran's PTSD, the Board finds that the January 2008 VA PTSD examination report is adequate for VA purposes.  

The Board notes that, in statements throughout the record, the Veteran has indicated that his PTSD has worsened since the January 2008 VA PTSD examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination normally is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2011).  Yet, in the November 2011 letter in which the Veteran stated he could not attend the scheduled Board personal hearing, the Veteran requested that the Board decide his claim on the record of evidence as he would be unable to appear at another VA examination due to his work schedule.  As the Veteran could not attend another VA examination even if such were scheduled, a remand to schedule an additional VA examination would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis, 6 Vet. App. at 430.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his PTSD.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of PTSD because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).

The Board has considered all evidence of record as it bears on the question of the initial rating for the service-connected PTSD.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

PTSD is evaluated under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent evaluation is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment. 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).


Initial Rating for PTSD

The Veteran essentially contends that his service-connected PTSD has been manifested by symptomatology more severe than that contemplated under the 30 percent rating currently assigned under Diagnostic Code 9411.  Specifically, the Veteran reports that his PTSD has been manifested by greater mood disturbances, concentration problems, and social impairment than contemplated by the assigned 30 percent rating.  

After a review of the evidence, the Board finds that, for the entire initial rating period, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating the criteria for a 50 percent rating under Diagnostic Code 9411.  For the entire initial rating period under appeal, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; panic attacks; difficulty in understanding complex commands; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

In a July 2005 VA treatment record, the Veteran reported difficulty controlling his anger.  The diagnoses were depression and rage.  In a September 2005 VA treatment record, the Veteran reported experiencing panic attacks, although the VA examiner indicated that such attacks might be heat-related.  In an October 2007 VA treatment record, a VA examiner noted that the Veteran was taking medication for difficulties with depression and rage.  

In a January 2008 VA PTSD examination report, a VA examiner noted that the Veteran appeared anxious and that the Veteran's affect was "restrictive."  Although the Veteran's memory, abstract ability, and concentration were found to be satisfactory, the VA examiner noted that the Veteran did not know the reason for that day's examination.  The VA examiner noted that the Veteran reported experiencing outbursts of anger in the form of road rage and yelling at his wife "for no reason."  The Veteran also reportedly indicated that, although he did not get into physical altercations with others, he displayed his anger through verbal outbursts which had improved due to the usage of medication.  The Veteran reportedly indicated that he had difficulty working with others, but had no current difficulties because he was working alone with his wife.  The Veteran reportedly stated that he had no children.  The Veteran reportedly denied any social activity outside of his immediate family.  The Veteran reportedly indicating being hypervigilant to the extent that he always wished to sit with his back against the wall in public places.  Due to the hypervigilance, the Veteran reportedly stated that he avoided all sporting events.  The Veteran also reportedly indicated experiencing sleep disturbance with nightmares about in-service stressors occurring twice a week, intrusive thoughts about Vietnam every two to three weeks and an exaggerated startle response.  The VA examiner noted that the Veteran exhibited avoidance behavior.  After a review of the claims file, the VA examiner diagnosed PTSD with a GAF score of 55.  

In a March 2008 statement, the Veteran indicated that he had experienced worsening occupational and social impairment over the years.  He stated that his productivity had been hindered by anti-social behavior resulting from PTSD.  He indicated that his memory had deteriorated to such a point that he had to verify his daily routine with his wife.  The Veteran stated that he had experienced a severe hindrance in his motivation that had severely hindered his ability to make a living.  

In a May 2009 statement, the Veteran indicated that his nightmares had become more severe, thereby affecting his sleep.  The Veteran also stated that he found it increasingly difficult to focus on completing tasks, thereby causing difficulty at work.  In a July 2009 statement, the Veteran stated that he was thinking of quitting his job due to difficulties with hearing, comprehension, and concentration.  In an April 2009 VA treatment record, a Veteran reported situational depression.  He stated that he hated his job, but could not afford to lose it.  

Reviewing the evidence of record, the Board notes that the January 2008 VA examiner, in the PTSD examination report, assigned a GAF score of 55, indicating moderate symptomatology of PTSD or moderate occupational and social impairment, more closely resembling the criteria for a 50 percent rating.  Although not dispositive for rating purposes, GAF scores are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter.  Moreover, the record indicates that, during the January 2008 VA PTSD examination, the VA examiner noted that the Veteran had a flattened affect, experienced disturbances of mood and motivations (such as angry outbursts), and difficulty in establishing and maintaining relationships outside his immediate family.  

At the time of the January 2008 VA PTSD examination, despite having filed a claim for service connection, the Veteran indicated that he was unaware of the purpose of the examination.  In the Veteran's May 2009 and July 2009 statements, the Veteran indicated further difficulties with short-term memory, comprehension and concentration.  The Board finds the Veteran's statements as to his symptomatology to be credible.  See Jandreau, 492 F.3d at 1372.  Therefore, the Board notes that the Veteran has experienced difficulties with short-term memory, comprehension, and concentration related to his PTSD.  

The Board notes that the Veteran has not exhibited some of the criteria associated with a 50 percent disability rating.  Specifically, the evidence does not include any notations signifying circumstantial, circumlocutory, or stereotyped speech; impairment of long-term memory (e.g., retention of only highly learned material); or impaired abstract thinking.  However, considering the symptomatology present and the GAF score of 55, indicating moderate symptomatology, resolving all doubt in the Veteran's favor, the Board finds that, for the entire period of initial rating under appeal, the Veteran's PTSD exhibits symptomatology more nearly approximating that required for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

The Board also finds that the symptomatology for the entire initial rating period does not more nearly approximate the criteria for the next higher 70 percent disability rating under Diagnostic Code 9411.  Id.  Throughout the record of evidence, the Veteran has reported experiencing depression and panic attacks; however, the record does not indicate that the Veteran experiences "continuous" panic or depression affecting his ability to function independently, appropriately, and effectively. 

The Board notes that the Veteran also experiences bouts of anger, typified by yelling and road rage.  Yet, the evidence does not indicate impaired impulse control with unprovoked violence.  Although the Veteran reported difficulty in working with others, the record indicates that the Veteran was able to adapt to stressful circumstances.  Moreover, the Veteran has shown an ability to maintain an effective relationship, as evidenced by his over 30-year marriage.  Moreover, the record contains no notation indicating that the Veteran's PTSD has been manifested by obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  While the Board has not required a certain number of criteria be met for a higher rating, the Board has considered all the evidence of record, including the absence of reported symptoms or findings, as they relate to the next higher disability rating criteria for 70 percent. 

Considering the Veteran's symptoms and the GAF score of 55, indicating moderate PTSD or moderate occupational and social impairment, the Board finds that the Veteran's symptomatology for the entire rating period does not more nearly approximate that required for the next higher 70 percent rating.  38 C.F.R. § 4.130.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for PTSD.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested primarily by flattened affect; panic attacks; difficulty in understanding complex commands; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The level of occupational and social impairment are also explicitly part of the schedular rating criteria.  The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 436.

As the schedular evaluation contemplates the Veteran's level of disability and symptomatology of PTSD, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Criteria

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).

Earlier Effective Date for PTSD

The Veteran essentially contends that he sought treatment for PTSD on July 1, 2005, and that a VA examiner misdiagnosed the disorder at that time.  The Veteran contends that the grant of service connection for PTSD should be effective July 1, 2005.  

The Board finds that the Veteran filed an original claim for service connection for PTSD on September 5, 2007; therefore, the earliest possible effective date for PTSD is September 5, 2007.  The effective date for a grant of direct service connection is the date of receipt of claim, or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(b)(2)(i).

Reviewing the treatment records, in a July 1, 2005 VA treatment record, a VA examiner indicated treating the Veteran for diagnosed depression and rage.  Yet, the RO received the Veteran's initial claim for service connection for PTSD on September 5, 2007.  Furthermore, the record indicates that the Veteran had not filed a claim for service connection for any other psychiatric disorder prior to September 5, 2007.  

As the claim for service connection for PTSD was not received within one year of the Veteran's discharge from service, the earliest effective date will be the date of claim or the date entitlement arose, whichever is later.  Therefore, the earliest possible effective date for the grant of service connection for PTSD is the date of claim, September 5, 2007, which is later than the date entitlement might have arisen in July 2005.  Id.  For these reasons, the earliest effective date allowed by law and regulation for the grant of service connection for PTSD is September 5, 2007, the first date of filing of a claim for service connection for PTSD.  38 C.F.R. 
§ 3.400(b)(2)(i).  


ORDER

For the entire initial rating period, an initial rating of 50 percent, but no higher, for PTSD is granted.

An earlier effective date, prior to September 5, 2007, for grant of service connection for PTSD is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


